MORAN, District Judge,
concurring in part and dissenting in part.
I join in the Court’s opinion, with one exception: I do not believe that Detective McQuinley is entitled to qualified immunity. I would reverse the district court and deny his motion for summary judgment.
The concept of qualified immunity has largely eviscerated “false arrest” as a constitutional tort because it bars relief unless there was plain incompetence or knowing violations. That protects Detective Sherck; the record indicates that he relied upon the information provided by his brother officer, and he was entitled to do so.
Detective McQuinley is another matter. Plaintiff suggests that a jury could find that *719McQuinley deliberately misread the date because plaintiffs son had had numerous prior problems involving criminal conduct, of which McQuinley was well aware and which had required McQuinley to deal with plaintiff on various occasions in the past. That stretches permissible inferences too far. I agree with the majority that the record establishes at most that he misread the number and did not realize that the entry, if April 8, was out of sequence.
But that, I believe, is enough to defeat qualified immunity. The sole bases for the arrest on a felony charge were the two entries in the logs. Anything more than the most superficial attention would have alerted the officer to the fact that the number in one was ambiguous and that, if it were an 8, it was out of sequence. It was plain incompetence to base a serious criminal charge upon so casual an investigation.